852 F.2d 1293
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Robert V. POSEY, Petitioner,v.DEPARTMENT OF the AIR FORCE, Respondent.
No. 88-3124.
United States Court of Appeals, Federal Circuit.
June 17, 1988.Rehearing Denied Jan. 6, 1989.Suggestion for Rehearing In Banc Declined Jan. 30, 1989.

Before FRIEDMAN, RICH and PAULINE NEWMAN, Circuit Judges.
PER CURIAM.


1
The decision of the Merit Systems Protection Board (board), in No. DE07528720398, dismissing the appeal as untimely, is affirmed.    The petitioner filed this appeal more than 32 years after the effective date of his removal.  The board's decision not to waive the time limit for filing the appeal because the petitioner had not shown good cause for the delay was not arbitrary, capricious, an abuse of discretion, unsupported by substantial evidence, or otherwise not in accordance with law.  5 USC 7703(c);  see Sheeran v. Merit Sys. Protection Bd., 746 F.2d 806, 807 (Fed.Cir.1984);  Phillips v. United States Postal Serv., 695 F.2d 1389, 1390-01 (Fed.Cir.1982).